DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant’s amendment is persuasive.  The art and form-based rejection have been withdrawn. 
Allowable Subject Matter
Claims 1-25 are allowed.  
Claims 1-25; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  and wherein adjusting the duration of the on-level of the drive signal dependent on the desired duration and the delay time obtained in the preceding drive cycle comprises: i) starting ramp up of the first ramp signal at the first time instance in the preceding drive cycle and interrupting the ramp up of the first ramp signal at the second time instance in the preceding drive cycle; ii) continuing ramp up of the first ramp signal at a further time instance in the first drive cycle when the drive signal changes from the off-level to the on-level.

Claim 13: wherein adjustment of the duration of the on-level of the drive signal dependent on the desired duration and the delay time obtained in the preceding drive cycle comprises: start ramp up of a first ramp signal at the first time instance in the preceding drive cycle and interruption of the first ramp signal at the second time instance in the preceding drive cycle; continue ramp up of the first ramp signal at a further time instance in the first drive cycle in response to the drive signal changing from the off-level to the on-level at the further time instance.

Claim 14: measuring a time difference between a first condition of the controller deactivating the switch and a second condition of a magnitude of the current through the first inductor falling below a current threshold value, the second condition occurring after the first condition; and adjust a time duration of activating the switch in the second control cycle based on the time difference measured in the first control cycle

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839